internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 - prl-129989-03 date date legend donor trust date x cpa date y date date dear this is in response to your authorized representative’s letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an allocation of donor’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows donor established trust an irrevocable_trust for the benefit of her daughter and grandchildren on date donor transferred to trust assets with a reported value of dollar_figurex as of the date of the transfer article ii of trust provides for trust property to be held for the benefit of donor’s daughter the trustee is to pay the net_income to or for the benefit of daughter no less frequently than quarter annually the trustee also has the discretion to distribute principal to or for the benefit of daughter for her health support and maintenance upon the death of donor’s daughter the trustee is to distribute the balance of the trust assets to the daughter’s issue per stirpes article xii provides that trust will not terminate later than twenty-one years after the death of donor and all her descendants living on the date of trust’s creation prl-129989-03 and the trustee is to distribute the trust property at that time in equal shares among the then eligible income beneficiaries cpa timely filed donor’s form_709 united_states gift and generation-skipping_transfer_tax return reporting donor’s date transfer to trust however in preparing the form_709 cpa inadvertently failed to allocate donor’s gst_exemption to the transfer upon discovering the failure cpa filed an amended form_709 on date allocating dollar_figurey of donor’s gst_exemption to trust the amount of gst_exemption allocated was based upon the value_of_the_gift as of date donor died on date and donor’s estate is in the process of preparing the form_706 united_states estate and generation-skipping_transfer_tax return which is due on date donor’s estate is requesting an extension of time pursuant to sec_301_9100-3 to make an allocation of donor’s gst_exemption to trust and that the allocation be based upon the value_of_the_gift as of date the date of the original transfer to trust sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return as applicable to transfers made during the year under consideration sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is prl-129989-03 deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion ration shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the prl-129989-03 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for donor’s estate to make an allocation of donor’s available gst_exemption in respect to the transfer to trust on date the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to trust this allocation should be made on supplemental a form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
